Citation Nr: 0933652	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased schedular rating for a 
service-connected left ankle disorder currently rated as 20 
percent disabling.

2.  Entitlement to an increased schedular rating for a 
service-connected right ankle disorder currently rated as 20 
percent disabling.

3.  Entitlement to an extra-schedular rating for a left ankle 
disorder.

4.  Entitlement to an extra-schedular rating for a right 
ankle disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  

In January 2009, the Board, among other things, remanded the 
Veteran's claims in order to afford him a hearing.  A video 
conference hearing was held in May 2009 with the Veteran 
sitting at the Milwaukee RO and the undersigned sitting in 
Washington, DC.  A transcript of the testimony is in the 
claims file.  

The issues of entitlement to extra-schedular ratings for the 
Veteran's left and right ankle disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran's left ankle 
disorder is manifest by ankylosis or adverse symptomatology 
that equates to a severe foot injury at any time during the 
pendency of the appeal.

2.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran's right ankle 
disorder is manifest by ankylosis or adverse symptomatology 
that equates to a severe foot injury at any time during the 
pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 20 
percent for a left ankle disorder have not been met at any 
time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5271-5284 (2008).

2.  The criteria for a schedular evaluation in excess of 20 
percent for a right ankle disorder have not been met at any 
time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5271-5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

With respect to increased rating claims, the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), has held VA's duty 
to notify the claimant of the information and evidence needed 
to substantiate and complete a claim includes the following: 
(1) notification that the claimant must provide (or ask the 
Secretary to obtain), medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life; (3) notification that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) notification of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board notes that the Veteran was not provided 
adequate 38 U.S.C.A. § 5103(a) notice in accordance with the 
Court's holding in Vazquez-Flores, supra.  Nonetheless, the 
Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims after reading the 
February 2006 and May 2008 letters; March 2006 rating 
decision; December 2006 statement of the case; and February 
2008 and July 2008 supplemental statements of the case.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 566 U.S. ____ (2009).

Similarly, the Board finds that, while the Veteran was not 
provided adequate notice in accordance with the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
this notice problem does not constitute prejudicial error in 
this case because the claims are being denied and any 
questions as to the assignment of disability ratings or 
effective dates are moot.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
files all identified and available post-service treatment 
records. 

The Board does observe that at his May 2009 hearing, the 
Veteran identified documents detailing his absences from work 
while he was employed at the United States Postal Service 
(USPS).  Subsequent to the hearing, the record was held open 
for 30 days to submit these documents.  However, the Veteran 
failed to do so.  

In this regard, recognition is given to 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c), which state that VA is required to 
make reasonable efforts to assist a claimant in obtaining 
evidence to substantiate his claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them."  However, the Veteran has the 
ultimate responsibility to locate and secure the records, and 
VA is under no duty to obtain records for which he has not 
adequately identified as he cannot remain in a passive role.  
See Hyatt v. Nicholson, 21 Vet. App. 390, 394- 95 (2007); 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  Indeed, 
the Court has long-held that the duty to assist is not a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  
In this case, the Veteran stated that the documents in 
question were in his possession, and that he would promptly 
submit them to VA, which as noted above, he failed to do.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1); Loving, supra.  

Here, the Board finds that leaving the record open for 30 
days for the Veteran to submit evidence was reasonable and VA 
has no further duty to assist him to obtain these records 
know that he had failed to provide them to the Board in this 
time.  Moreover, even if VA had such a duty, a remand to 
attempt to obtain these records is not required because the 
documents in question pertain to the reasons why the Veteran 
was unable to report to work, and as such, there is no 
indication that these records would help the Veteran in 
obtaining a higher schedular rating, as they are not likely 
to contain actual medical evidence which pertains to the 
criteria in the Ratings Schedule.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

The Veteran was also afforded VA examinations in March 2006, 
January 2008, and March 2009 in connection with his increased 
rating claims.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained in this case are 
adequate, as the March 2006 and January 2008 examinations are 
predicated on a review of the claims files and all pertinent 
evidence of record and all three examinations fully address 
the rating criteria that are relevant to rating the 
disabilities in this case.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  

In this regard, at his May 2009 hearing the Veteran claimed 
that his March 2009 VA examination was inadequate because it 
was brief and was not as thorough as his past examinations.  
However, the Veteran did not allege that his right ankle 
disorder was worse than reflected in that examination report.  
Moreover, the Board finds that the March 2009 examination 
report was based on an interview and a thorough physical 
examination of the Veteran, which addressed the relevant 
rating criteria.  Accordingly, the Board finds that a remand 
for another examination is not required.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79, 84-86 (2006).  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

Lastly, the Board notes that after the March 2009 VA 
examination report was added to the record, the RO issued a 
subsequent rating decision rather than a supplemental 
statement of the case (SSOC).  VA procedures specify that 
upon receipt of additional pertinent evidence after a 
statement of the case (SOC) or the most recent SSOC has been 
issued and before the appeal is certified to the Board and 
the appellate record is transferred to the Board, the agency 
of original jurisdiction will furnish the veteran and his 
representative a SSOC.  See 38 C.F.R. § 19.31 (2008).

Nonetheless, the entire thrust of the VA's non-adversarial 
claims system is predicated upon a structure which provides 
for notice and an opportunity to be heard at virtually every 
step in the process.  Thurber v. Brown, 5 Vet. App. 119 
(1993); see also Newday v. Peake, 22 Vet. App. 262, 264-65 
(2008) ("Before relying on any additional evidence 
developed, the Board should ensure that [the a]ppellant is 
given notice thereof and an opportunity to respond 
thereto."); Thurber, 5 Vet. App. at 126 ("[B]efore the 
[Board] relies, in rendering a decision on a claim, on any 
evidence developed or obtained by it subsequent to the 
issuance of the most recent SOC or SSOC with respect to such 
claim, the [Board] must provide a claimant with reasonable 
notice of such evidence and of the reliance proposed to be 
placed on it, and a reasonable opportunity for the claimant 
to respond to it.").

In this case, the Board's obligations under the standard set 
forth in Thurber have been met, in that the appellant was 
provided with notice of the contents of the March 2009 VA 
examination in the May 2009 rating decision, and given the 
opportunity to respond thereto.  Specifically, at his May 
2009 hearing, the Veteran provided testimony about the March 
2009 VA examination.  Although a SSOC was not issued, the 
underlying purpose of the SSOC is to fulfill the above 
requirements, that is, to give the appellant notice of the 
evidence being used and the opportunity to respond thereto.  
Therefore, the Board finds that the appellant was not 
prejudiced by the RO's issuance of a rating decision 
subsequent to the March 2009 VA examination rather than a 
SSOC, and as such the Board will proceed to discuss the 
merits of the claim.  
In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of these claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

In adjudicating claims for increased ratings it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

In this case, the Veteran's right and left ankle disorders 
are evaluated as 20 percent disabling, respectively, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5271-5284.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2008).  The hyphenated diagnostic code in this 
case indicates that the limitation of motion of the ankle 
(5271) is the service- connected disorder and that a foot 
injury under Diagnostic Code 5284 is a residual condition.

Disabilities of the ankle are rated pursuant to Diagnostic 
Codes 5270 to 5274.  Pursuant to Diagnostic Code 5270, which 
evaluates ankylosis of the ankle, ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent 
evaluation.  Ankylosis in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion, between zero degrees and 
10 degrees, warrants a 30 percent evaluation.  Ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  

Under Diagnostic Code 5271, limitation of motion of the 
ankle, moderate limitation of motion warrants a 10 percent 
evaluation, and marked limitation of motion warrants a 20 
percent evaluation.  The Board notes that words such as 
"moderate" and "marked" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Under Diagnostic Code 5272, ankylosis of the subastragalar or 
tarsal joint in good weight-bearing position warrants a 10 
percent evaluation, and ankylosis in poor weight-bearing 
position warrants a 20 percent evaluation. 

Under Diagnostic Code 5273, malunion of the os calcis or 
astragalus warrants a 10 percent evaluation when there is a 
moderate deformity and a 20 percent evaluation when there is 
a marked deformity. 

Under Diagnostic Code 5274, astragalectomy, a 20 percent 
evaluation may be assigned. 

Additionally, pursuant to Diagnostic Code 5284, foot 
injuries, a moderate foot injury warrants a 10 percent 
evaluation.  A moderately severe foot injury warrants a 20 
percent evaluation.  A severe foot injury warrants a 30 
percent evaluation.  With actual loss of use of the foot, a 
40 percent rating is assigned.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to a schedular evaluation in excess 
of 20 percent for his right and left ankle disorders, 
respectively, under Diagnostic Codes 5271, 5272, 5273, or 
5274 because he is already receiving the maximum disability 
rating possible under these Diagnostic Codes and 
consideration of the provisions of DeLuca, supra, is not 
required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see 
also VAOPGCPREC 36-97 (Dec. 12, 1997).  This is true 
throughout the period of time during which his claims have 
been pending.  Hart, supra.

As to whether the Veteran is entitled to a schedular 
evaluation in excess of 20 percent for his right and left 
ankle disorders, respectively, under Diagnostic Codes 5270, 
the Board notes that the claims files do not contain a 
diagnosis of ankylosis of either ankle.  (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).)  See, for example, VA 
examinations dated in March 2006, January 2008, and March 
2009.  In fact, at his May 2009 hearing, the Veteran 
testified that no doctor had diagnosed him with ankylosis of 
either ankle.  Furthermore, in the absence of ankylosis, the 
Board may not rate his service-connected ankle disorders as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Therefore, the Veteran also does not meet the criteria for 
increased schedular ratings under Diagnostic Code 5270. This 
is true throughout the period of time during which his claims 
have been pending.  Hart, supra.

The Board will next consider whether a higher schedular 
rating is available pursuant to Diagnostic Code 5284, 
injuries of the foot.  In this regard, the term "severe" as 
used in Diagnostic Code 5284 is not defined by regulation.  
However, the overall regulatory scheme relating to the feet 
and toes contemplates an increased, 30 percent, rating where 
problems include such difficulties as pronounced unilateral 
flat foot.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(pronounced being defined as "marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or 
appliances").  A 30 percent rating may also be assigned when 
there is claw foot, bilaterally, with "[a]ll toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads" or, unilaterally, with "[m]arked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity."  See e.g., 38 C.F.R. § 4.71a, Diagnostic 
Code 5278.  However, the record is against finding that the 
Veteran's ankle disorders approximate such a degree of 
severity. 

In this regard, the Board notes that the Veteran was afforded 
a VA examination in March 2006.  At that examination, the 
examiner noted that a review of the claims file showed that 
the Veteran had instability of the right and left ankles with 
degenerative joint disease.  With regard to the right ankle, 
the Veteran noticed pain which was a 5 on a scale of 1 to 10.  
He also noted weakness, stiffness, swelling, heat, redness, 
recurrent instability and giving way as well as locking of 
the right ankle.  He also noted fatigability and lack of 
endurance in the right ankle.  He took Naprosyn and BID 
without side effects and this helped his right ankle.  He 
also used a lace up ankle brace and a cane for support.  
There were flare-ups of the right ankle which he said were a 
7 on a scale of 1 to 10.  They happened weekly, toward the 
end of the week, and lasted about 2 days in duration, 
generally.  Precipitating factors of right ankle flare-ups 
included working, which entailed walking and pushing.  
Alleviating factors included stopping work and resting and 
elevating his right ankle.  With regard to any additional 
limitation of motion, he stated that during these flare-ups, 
his motion was limited by up to 50 percent.  Additionally, 
his functional impairment during the flare-up caused him to 
leave work and discontinue walking activities.  As to the 
right ankle, it was also reported that he had not had any 
surgery, but he sustained inversion and subluxation injuries 
of the right ankle.  With regard to daily activities, he did 
not really do much besides rest when he was not at work and 
this did limit his activities such as walking and 
recreational activities substantially. 

With regard to the left ankle, the Veteran rated his pain as 
a 6 on a scale of 1 to 10 in severity.  He noted weakness, 
stiffness, swelling, heat, redness, instability, locking, 
fatigability as well as lack of endurance.  He used a brace 
for the left ankle as well and took Naprosyn, which did help 
his left ankle without side effects.  He did have flare-ups 
resulting in 50 percent additional limitation of motion as 
well as functional impairments including the need to leave 
work and limit his walking activities.  He used a lace up 
brace as well as high top shoes on the left.  He occasionally 
used a cane to help him with walking.  He had surgery on the 
ankle, including an arthroscopy and debridement in June 2004.  
It was noted that he did have significant degenerative 
changes of the ankle at that time.  He had injured the left 
ankle with multiple recurrent inversion injuries and 
continued to have inversion injuries 2 to 3 times per week 
with subluxation of the ankle.  The affects on his daily 
activities were also the same as the right ankle.

On physical examination, the Veteran presented as an 
overweight gentleman in no acute distress.  He was able to 
walk up and down the halls without significant limp.  His 
overall alignment of the right ankle was 5 degrees of varus.  
There was instability with positive palpation both medially 
and laterally.  There was swelling of the ankles.  His skin 
was intact.  His sensation was normal on the right to light 
touch.  He had palpable pulses on the right with 2+ dorsalis 
pedis and posterior tibial pulses.  He had 5/5 strength in 
the EHL (Extensor Hallucis Longus muscle), tibialis, and 
gastroscoleus muscles.  He was able to perform a single leg 
heel raise on the right with appropriate inversion of his 
subtalar joint.  His subtalar joint motion was normal.  His 
right ankle range of motion was from 5 degrees of 
dorsiflexion with the knee both flexed and extended actively 
and passively, without discomfort, to 40 degrees of plantar 
flexion both actively and passively without discomfort.  
There were no abnormal callosites on the bottom of his foot.  
His shoe wear in new shoes inspected that day were normal 
without any abnormal show wear apparent.  He did walk on the 
lateral border of the foot with gait, however, out of his 
shoes.  He was able to walk on his toes and on his heels 
without difficulty.  His arch appeared grossly normal when he 
was in full weight-bearing.

Examination of the left ankle revealed that his previous 
surgical incision which was well-healed over the anterior 
medial aspect of his ankle.  He had decreased sensation to 
light touch in the deep peroneal nerve distribution.  He had 
5/5 strength in his tibialis anterior and gastrocsoleus 
muscles.  He was able to walk on his toes and heels without 
difficulty.  Left ankle range of motion was from 5 degrees of 
dorsiflexion both with the knee flexed and extended, both 
actively and passively, without discomfort, to 40 degrees of 
plantar flexion, both actively and passively, without 
discomfort.  His subtalar motion was non-irritable and 
without discomfort and normal excursion.  Talar tilt was 
positive for lateral border of his foot, however, there were 
no abnormal callosities appreciated.  There was no abnormal 
show wear appreciated either.  He did, again, walk on the 
lateral border of his foot without limp when observing his 
gait.  His heel was in the 5 degrees of varus alignment.  He 
was able to perform single leg heel rise with appropriate 
inversion of his hind foot.  He was tender both medially and 
laterally and his ankle was overall grossly swollen.  

With regard to both ankles, the Veteran stated that the day 
of the examination was a good day because he had been off 
from work for the past 5 days; thus, the examiner stated that 
he could not say without resorting to mere speculation if 
either the right or left leg would sustain a significant 
decrease in range of motion during flare-up.  Additionally, 
the examiner could not assess functional limitation during 
flare-up with regard to either the right or left ankle 
without resorting to mere speculation due to the fact that he 
was not experiencing a flare-up that day, and therefore, the 
examiner stated that he could not assess this objectively.  
However, as was mentioned above, range of motion was 
subjectively limited about 50 percent during flare-ups and 
his functional limitation was such that he had to actually 
leave work and rest and elevate both ankles when these flare-
ups did occur.  

The examiner continued that joint function, at least from a 
subjective and historical nature, was limited by pain, 
weakness, and lack of endurance in both of his ankles.  
Again, however, the examiner expressed that he could not 
assess this objectively due to the fact that the Veteran was 
not experiencing a flare-up that day and had been off from 
work for 5 days. 

With regard to X-rays, the right ankle showed a loose body 
posteriorly, just posterior and superior to the os trigonum.  
There was lateral and medial gutter degenerative changes with 
a lateral loose body.  There was also an apparent ossicle in 
the area of the deltoid ligament medially.  This was 
essentially unchanged from radiographs taken in 2003.  X-rays 
of the left ankle showed posterior talar and anterior 
osteophytes.  The tibiotalar joint spaces were decreased 
throughout with lateral, medial and gutter degenerative joint 
disease.  There was also some talar tilt appreciated on the 
examination.  These findings were also similarly unchanged 
from films from 2003.  The examiner diagnosed bilateral ankle 
degenerative joint disease with recurrent instability. 

The Veteran was thereafter afforded a VA examination for both 
ankles in January 2008.  At that examination, the examiner 
noted the Veteran's history of left ankle arthroscopy in June 
2004 and right ankle arthroscopy in January 2008.  
Nonetheless, the Veteran continued to complain of pain and 
instability in both ankles.  He complained of flare-ups in 
both ankles that he rated as 8 on a scale of 1 to 10, 
occurring weekly, and lasting for several hours.  He stated 
that the flare-ups in both ankles were triggered by excessive 
walking, stair climbing, or standing.  They were all 
alleviated by rest.  The Veteran continued that the flare-ups 
and constant pain limited his ability to work in the 
shipping/receiving department of the USPS.  He stated that 
the missed several days of work over the past few months.  In 
addition, his daily activities were affected by difficulty 
sleeping.  Given his recent surgery, the Veteran was using a 
fracture boot on the right ankle and a lace-up brace on the 
left ankle.  He utilized a combination of Vicodin and 
ibuprofen for his bilateral ankle pain.

On physical examination, the Veteran presented as a pleasant 
obese gentleman in no acute distress.  He ambulated with an 
antalgic gait.  Inspection of both ankles demonstrated well-
healed incisions.  Mild diffuse ankle swelling was present.  
No joint effusion was present.  The ankles were stable to 
anterior drawer.  Both ankles had a soft end point with 
inversion.  The subtalar motion demonstrated only 15 degrees 
of inversion and eversion of both ankles.  Both ankles 
demonstrated dorsiflexion to neutral and plantar flexion to 
40 degrees. This did not differ with flexion and extension of 
the knee.  These ranges of motion did not decrease with 
repetitive testing and were painful at their terminal extend.  
He had 5/5 strength of his extensor hallucis longus, flexor 
halucis longus, tibialis anterior, and gastrocsoleus 
bilaterally. Peroneal strength was also 5/5 with no 
subluxation of the peroneal tendons.  His sensation was 
intact to light touch throughout the superficial peroneal, 
deep peroneal, tibial, sural, and saphenous nerve 
distributions of both feet.  He had palpable dorsalis pedis 
pulse in both feet.  No foot deformity or skin callosites 
were present. 

X-rays obtained that day demonstrated joint space narrowing 
and large osteophyte formations which had progressed since 
the last films taken in March 2006.  The examiner diagnosed 
severe bilateral ankle degenerative joint disease.  The 
examiner noted that, as described above, the Veteran's X-rays 
had progressed, which coincided with his increased subjective 
complaints.  He also stated that there was no additional 
functional impairment due to pain, pain on repetitive use, 
fatigue, weakness, lack of endurance or incoordination.  
However, he stated that he could not address range of motion 
during flares without resorting to speculation since a flare 
up was not occurring that day.

In a post operative VA treatment record dated in February 
2008, it was noted that the Veteran was status post right 
ankle arthroscopy and debridement with an anterior osteophyte 
excision that took place in January 2008.  He was seen at the 
VAMC later that month and was doing very well at that time.  
He was ambulating in regular shoes and reported that his 
ankle had responded well to the surgery and was doing better 
than it was prior.  He reported decreased pain as well as 
increased range of motion.  He had no complaints that day and 
stated that he was happy with the outcome of the surgery.  He 
was working on his range of motion and strengthening at home 
and did not have any desire to attend physical therapy. 

Upon physical examination in February 2008, the Veteran's 
skin was intact and his wounds were well-healed and benign.  
Sensation was normal to light touch throughout.  Strength 
testing was 5/5 of throughout.  Range of motion was from 10 
degrees of dorsiflexion to 45 degrees of plantar flexion, and 
was near full compared to the other side.  His pulses were 
palpable and symmetric.  He had minimal tenderness to 
palpation around the ankle, and he had only a trace amount of 
swelling.  The examiner's impression was that the Veteran was 
doing well and that he had no complaints, status post right 
ankle arthroscopy with debridement.  

Lastly, the Veteran was afforded a VA examination for his 
right ankle in March 2009.  At that examination, the examiner 
noted that the Veteran had undergone a right ankle 
arthroscopy in January 2008, but that the Veteran continued 
to complain of constant pain rated as 7 on a scale of 1 to 
10.  The Veteran also reported that, while he initially he 
felt his ankle felt better, his previous symptoms had 
returned.  The Veteran stated that he was in pain all the 
time.  He denied flare-ups.  He stated that walking made his 
ankle worse and that resting made it better.  The Veteran 
denied flare-ups, swelling, stiffness, heat, and redness, but 
stated that the ankle locked several times per month.  He 
used a cane and an ankle brace which helped.  He also treated 
his pain with medication.  The Veteran also reported that he 
had a restriction on work because he could not stand for more 
than 2 hours and he had limited walking and bending.  He 
reported that he currently had a job that allowed him to 
stand most of the time and he took a break every couple of 
hours.  The examiner reported no restrictions on the 
Veteran's daily activities.  

On physical examination, the right ankle showed diffuse 
tenderness to the medial and lateral malleoulus as well as 
his anterior ankle.  There was no swelling, redness, or 
instability of the joint.  His gait was mildly antalgic 
favoring the right leg.  He was using a cane.  Range of 
motion included plantar flexion from zero to 20 degrees with 
terminal pain and dorsiflexion from zero to 20 degrees.  
Range of motion of the foot showed inversion from zero to 20 
degrees with terminal pain and eversion from zero to 16 
degrees with terminal pain.  With three repetitive motions, 
there was no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or repetition of the 
right ankle.  Since a flare-up was not occurring that day, 
the examiner stated that he would have to resort to mere 
speculation to assess any loss of function during flare-ups. 

X-rays were also taken at the March 2009 VA examination and 
these revealed multiple loose bodies noted in the medial 
tibiotalar joint space and along the inferior aspect of the 
medial malleoulus.  There were also loose bodies along the 
inferior aspect of the lateral malleoulus.  Tibiotalar 
degenerative changes were also present.  The examiner 
diagnosed right ankle degenerative arthritis, status post 
arthroscopy and debridement.  He also stated that he saw no 
evidence of instability in the joint. 

Given the above, the Board finds that while the term 
"severe" is not defined by regulation, when compared with 
other comparable ratings for the feet, this term must be 
understood to require greater difficulties than those 
objectively demonstrated by the Veteran.  As suggested by the 
reference to other Diagnostic Codes, the Veteran's 
difficulties are not tantamount to more than "moderately 
severe" impairment, even when pain and swelling are 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  Although the Veteran has degenerative joint disease 
of the ankles, and such degenerative joint disease has been 
labeled "severe," this is a separate and distinct condition 
from a foot injury.  Furthermore, as outlined in the medical 
evidence above, the Veteran's complaints have consistently 
centered on his ankles, and not a foot injury.  Therefore, 
the Veteran also does not meet the criteria for increased 
schedular ratings for the ankle disorders under Diagnostic 
Code 5284.  This is true throughout the period of time during 
which his claims have been pending.  Hart, supra.

Thus, the criteria for a schedular evaluation in excess of 20 
percent for the Veteran's service-connected bilateral ankle 
disorders have not been met, and as such, the appeal is 
denied.  

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his 
private and VA physicians, and his personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. 
App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, to the extent that his symptoms are 
observable to a lay person, the Board finds more credible the 
opinions provided by the three VA examiners as to the 
severity of his service connected ankle disorders than the 
claimant's and his representative's lay observations.  Id.  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

Entitlement to an increased schedular rating for a service-
connected left ankle disorder, currently rated as 20 percent 
disabling, is denied at all times during the pendency of the 
appeal.

Entitlement to an increased schedular rating for a service-
connected right ankle disorder, currently rated as 20 percent 
disabling, is denied at all times during the pendency of the 
appeal.


REMAND

As to the claims for extra-schedular ratings for the 
Veteran's left and right ankle disorders, the Veteran 
testified at his May 2009 hearing that he was no longer 
employed due to his service-connected ankle disabilities.  He 
testified that prior to his first surgery on the left ankle 
in 2005, he barely ever missed work.  After the surgery in 
2005, he had six months of convalescence time.  Subsequently, 
in 2006, he began having problems with the right ankle which 
caused him to miss work.  The Veteran stated that he was then 
terminated because of the amount of time missed from work.  

Tellingly, documentation found in the claims file from the 
USPS shows that the Veteran missed 1900 hours from work in 
2006 and 2100 hours from work in 2007.  The Veteran has also 
submitted additional documents from the USPS which also 
document the number of hours he missed from work.  However, 
none of the documents from USPS currently found in the claims 
files state the specific reason for why the Veteran took so 
much time off from work, i.e., was it due to his service-
connected ankle disorders or for some other non service 
connected disabilities.  

Therefore, the Board finds that a remand is required to both 
attempt to obtain any further documentation detailing the 
disabilities that caused the Veteran's to miss time from work 
and to thereafter refer these issues to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of extraschedular evaluations.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.321(2008); 
Thun v. Peake, 22 Vet App 111(2008).  

Accordingly, these issues are REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should, after obtaining an 
authorization from the Veteran, contact 
the USPS and request any records they have 
that provides further details regarding 
the disabilities that caused the Veteran's 
to miss time from work.

2.  The AMC/RO should provide the Veteran 
with 38 U.S.C.A. § 5103(a) compliant 
notice regarding extra-schedular ratings 
for his bilateral ankle disorders under 38 
C.F.R. § 3.321(b)(1).

3.  After undertaking the above 
development to the extent possible, the 
AMC/RO should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of extraschedular 
evaluations for the Veteran's service-
connected ankle disorders.  38 C.F.R. § 
3.321(b).  The Veteran and his 
representative should then be informed of 
the decision.

4.  When the development requested above 
has been completed, the case should be 
readjudicated by the AMC/RO on the basis 
of additional evidence.  If any of the 
benefits sought on appeal are not granted, 
the Veteran should be furnished a SSOC and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


